Sherwood, J. —
The defendant was indicted, under section 1309, for stealing certain property and money *339from the person of one John Lacy in the night time. The indictment is sufficient under that section, and the •evidence, which appears in the record, supported the charge, except as to the venue of the offence; but as all the evidence is not copied in the bill of exceptions, it will be presumed the same was proved.
There was some evidence to show that the crime ■committed was robbery and not larceny, but this was immaterial under the provisions of Revised Statutes, section 1810. That section declares that: “When, by law, an offence comprises different degrees, an indictment may contain counts for the different degrees of the •same offence, or for any of such degrees.” Now robbery is compound larceny, or larceny committed by violence from the person of one put in fear; and it consists in the main of larceny and assairlt. And an indictment for robbery, therefore, contains all the allegations essential in simple larceny with such added incidents as make the larceny robbery. 1 Bish. Crim. Law, secs. 553, 582; 2 Bish. Crim. Law, secs. 892, 1156, 1158-59; 2 Bish. Crim. Proc., secs. 1001-2. The articles stolen in this case were over the value of thirty dollars, and it is •settled in this state that one may be indicted for robbery ■and convicted of grand larceny. State v. Jenkins, 36 Mo. 372; State v. Davidson, 38 Mo. 374; State v. Brannon, 55 Mo. 63; State v. Pitts, 57 Mo. 85. And the latter, in the sense in which it is employed in section 1810, is one of the degrees of the former offence; the word “degrees'' not being used in a strictly technical manner, but as indicating the principal crime as.the ,genus, and the lesser as the species (Watson v. State, 5 Mo. 497); and necessarily included within the definition of the larger offence, as already seen. 1 Bishop Crim. Law, secs. 791, 794, 795; State v. Shoemaker, 7 Mo. 177.
And it is only upon the theory of robbery being the higher offence and larceny the lower offence or. degree’ of *340that offence that an acquittal or conviction of either is held to be a bar to a prosecution for the other; the minor crime being included in the greater. 1 Wharton Crim. Law [6 Ed.] secs. 617, 560, 384; 1 Bishop Crim. Law [7 Ed.] secs. 1054, 795. And it was in this view that the cases cited from. our reports were decided. And the state had the right to waive the force or the fear of the robbery and prosecute for the cognate and lesser offence, the larceny. Hicky v. State, 23 Ind. 21. Furthermore, aside from what has already been said, the .defendant was properly convicted by reason of Revised Statutes, section 1821, providing that it shall be no cause for reversal because the evidence shows or tends to show him (the defendant) to be guilty of a higher .degree of-the offence than that of which he is convicted.
The result of these views is the affirmance of the judgment.
All concur, except Norton, J., absent.